Citation Nr: 9912253	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  95-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Determination of proper initial rating for service-
connected carcinoma of the larynx, currently assigned a 
noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to June 
1971.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim for service 
connection for a right hip disorder, and which granted 
service connection for carcinoma of the larynx, but assigned 
a noncompensable evaluation for that disorder.  The veteran 
filed timely appeals, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran has filed claims for service connection for a 
right hip disorder, and for assignment of an initial 
compensable rating for his service-connected carcinoma of the 
larynx.  In a VA Form 9 received in February 1998, the 
veteran indicated that he wished to appear personally at a 
hearing before the Board either at the RO or in Washington, 
DC.  In April 1998, the veteran was contacted by telephone by 
the RO to determine whether he was willing to have a 
videoconference hearing.  He apparently agreed to have a 
videoconference hearing before a member of the Board 
scheduled for June 22, 1998.  The veteran apparently failed 
to report for the scheduled hearing.  The Board notes 
however, that there is no indication in the record that the 
veteran waived his right to have an in-person hearing before 
a member of the Board or that he was accepting the 
videoconference hearing in lieu of an in-person hearing.  As 
such, the Board wrote to the veteran in April 1999 in order 
to clarify his wishes regarding his requested personal 
hearing.  Later in April 1999, the veteran responded in 
writing that he did want a hearing before a member of the 
Board either in person at the RO or by means of 
videoconference.  As it does not appear from the record that 
the veteran has waived his right to a hearing before a member 
of the Board at the RO, a new hearing must be scheduled.


Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should undertake all necessary 
action to properly schedule the veteran 
for a personal hearing at the RO before a 
member of the Board as soon as 
practicable.  

Thereafter, the case should be returned to the Board, if in 
order, after compliance with applicable appellate procedures.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until otherwise 
notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



